Citation Nr: 1020245	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the reduction in the evaluation of 
posttraumatic stress disorder (PTSD) from 100 percent 
disabling to 30 percent disabling.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board notes that the Veteran's reduction was based 
primarily on his ability to sustain employment as an elected 
official of his county school board and the level of 
functioning exhibited performing his duties therein.  The 
evidence of his abilities within this position were evidently 
detailed in a report from the VA Office of Inspector General 
(OIG).  This report was utilized by the May 2007 VA examiner 
and in a March 2009 statement of the case.  However, the OIG 
report has not been associated with the claims file.  Thus, 
in light of the VA examiner and RO utilizing the IG report in 
making their findings, the Board finds that any response or 
report from the OIG should be associated with the claims file 
to enable the Board to make a fully informed decision in this 
appeal.  Consequently, the case must be remanded to obtain 
the missing, pertinent, information from the OIG. An up-to-
date VA examination also would be helpful. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any response or report from the 
OIG regarding the Veteran's past 
employment to include any information 
regarding the Veteran's position as an 
elected county official.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Asheville 
VAMC.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA psychiatric examination at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The examination report should report the 
severity of the Veteran's PTSD in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner should 
provide an opinion concerning the impact 
of the Veteran's PTSD on his ability to 
obtain and maintain gainful employment, to 
include whether it is sufficient by itself 
or in combination with the Veteran's other 
service-connected disabilities to render 
him unemployable.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.


4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



